DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration and in light of applicant’s arguments and traversal of Examiner’s restriction mailed 6/23/2021, said restriction requirement has been withdrawn. 
Priority
This application claims priority benefit to national stage entry under 371 of PCT/EP2017/025269 filed September 23rd, 2017 
Information Disclosure Statement
The information disclosure statements filed 3/20/2020 and 3/23/2020 have been considered.
Examiner notes that on IDS dated 3/20/2020, Document numbers for citations 1-3 should be:
US-2007/0299479
US-2014/0275961
US-2016/0228190 
Specification
The disclosure with reference to printed publication US 2020/0215332 A1 is objected to because of the following informalities: 
In Paragraph [0007] line 9 “currents” should be rewritten as “current”.
In Paragraph [0009] line 3 “based on catheter” should be rewritten as “based on a catheter”.
In Paragraph [0040] line 3 the midsentence period should be a comma. 
The specification should include a cross-references to related application sections: See 37 CFR 1.78 and MPEP § 211 et seq.
Appropriate correction is required.
Claim Objections
Claim 4, 6, and 21 are objected to because of the following informalities: 
Claim 4 has a period in line 10 before the claim ends. This period should be removed
Claim 6 line 2 recites “parameters selected from group”, but should recite “parameters selected from a group”. 
Claim 21 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). Claim 21 depends on both claim 17 and claim 1. Accordingly, claim 21 has not been further treated on the merits. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heart" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 inherit the same deficiency.  
Claims 1 and 22 recite steps for improving pacing settings of a pacemaker, but do not recite structure to perform these steps. Therefore, it is unclear how the recited method steps are being performed. Are these steps being performed by a generic processing circuitry, a specific processing circuitry unique to a specific pacemaker, or are these steps being performed by a clinician to modify the settings of a pacemaker. 
Claims 2-15 inherit these same deficiencies. 
Claim 3 recites the limitations "the search region" and “the space” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the value of the optimized parameters" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the most aligned" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations "the ratio between the transversal and longitudinal components”, “the entity of the longitudinal force”, “the center application” and “the torque” in line 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the acceleration/position information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 inherits the same deficiency. 
Claim 10 recites the limitation "the velocity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 inherits the same deficiency. 
Claim 11 recites the limitations "the mitral jet", “the diastolic pressure gradient”, “the basal point”, and “the apex” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the dynamics of the endocardial border" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 inherits the same deficiency. 
Claim 15 recites the limitations "the infinite-norm or peak value", “the 2-norm or root-mean-square value”, and “the entire cardiac cycle” in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the memory" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the heart" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 inherit the same deficiency.
Claim 18 recites “micro-probes, capable of detecting velocity, displacement, pressure, acceleration or the like parameters”; it is unclear what “the like parameters” are intended to represent in this claim limitation. 
Claim 22 recites the limitation "the heart" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term "particularly" in claims 2, 7, 18, and 19 is a relative term which renders the claim indefinite.  The term "particularly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the term particularly has not been specifically defined in the specification. It is unclear where the boundaries of “particularly” stop, does it mean optional?
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a set of pacing settings for the pacemaker; receiving measurements or fluid mechanics data relating to the heart of a subject for all or part of the pacing settings of the set; estimating hemodynamic force parameters by elaborating such measurements or input hemodynamic forces parameters as received; and selecting an optimal pacing setting of the set, or calculating further pace settings, based on the hemodynamic forces parameters as estimated. These limitations, as drafted, are a process of steps that, under its broadest reasonable interpretation, covers the performance of the limitations in the mind even though it would appear that these limitations are directed to generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the process, in all of its recited steps, are drawn to a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element (settings of a pacemaker) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply to an exception using generic computer parts (processor of a pacemaker) cannot provide an inventive concept. The claims are not eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 16-19, and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saksena (US 2007/0299479 A1).
Regarding claim 1, Saksena teaches a method for improving pacing settings of a pace maker (Para [0004] “the present invention enable rapid and systematic optimization of electrical stimulation therapy delivered by an implantable cardiac resynchronization stimulator device in a patient with congestive heart failure using intracardiac echocardiographic measurements”: examiner considers an implantable cardiac resynchronization stimulator device to be a pacemaker), comprising: a) receiving a set of pacing settings for the pace maker (Para [0043] “The measurement steps provide measurements of ventricle dimensions which are used to estimate ventricle ejection fraction which is indicative of the heart's function with the initial resynchronization stimulator device settings”); b) receiving measurements or fluid mechanics data relating to the heart of a subject for all or part of the pacing settings of the set (Para [0040] “the practitioner can use spectral Doppler ultrasound to measure the aortic flow velocity, the time duration of the aortic ejection, and its maximum velocity (step 125). Methods for measuring aortic flow velocity, the time duration of the aortic ejection and maximum velocity are obtained by measuring the Doppler shift of the ultrasound echoes as is well known in the cardiac ultrasound imaging practice. Other measurements, such as an estimate of the volume of blood ejected, can be used instead of or in addition to these measurements” and Para [0041] “B-mode and M-mode measurements of left ventricular ejection fraction, maximum aortic flow velocity, overall aortic flow with an area computation and an aortic ejection time provide the practitioner with information useful for setting the current timing configuration of the patient's cardiac resynchronization stimulator device”); c) estimating hemodynamic force parameters by elaborating such measurements or input hemodynamic forces parameters as received (Para [0036] “the change in length of each of the radials 84, 86, 87 can provide information characterizing the instantaneous ejection fraction by monitoring the endocardial wall motion in the direction along each radial. These radials 84, 86, 87 relate to specific anatomic regions of the imaged heart ventricle. The values and relative timing of the regional ejection fractions, which correspond to the various radials 84, 86, 87, can be used to assess the effect of alternative interventions as described herein”: Examiner considers this determination of ejection fraction to be equivalent to estimating hemodynamic forces because the method involves determining the ejection fraction by the endocardial wall motion, which occurs when the heart forcefully contracts to move blood); d) selecting an optimal pacing setting of the set, or calculating further pace settings, based on the hemodynamic forces parameters as estimated (Para [0049] “The final retained atrioventricular and interventricular delay parameters are set in the resynchronization stimulator device, and a set of measurements are conducted to determine the percent increase in aortic flow and the percent improvement in the left ventricular ejection fraction achieved compared to the baseline measurements”).
Regarding claim 2, Saksena further teaches wherein step d) comprises selecting one or more pacing settings of the set or building a different pacing setting based on an optimization process, particularly through an either unconstrained or constrained minimization/maximization process (Para [0052] “Also, the optimizations can be iterated and interleaved, which will allow detecting interdependencies (such as false maximums) between atrioventricular and interventricular delay values and refining both atrioventricular and interventricular delay values together”).
Regarding claim 3, Saksena further teaches wherein step d) is repeated iteratively by progressively reducing the search region in the space of pacing setting parameters to converge to optimal solution (Para [0052] “Also, the optimizations can be iterated and interleaved, which will allow detecting interdependencies (such as false maximums) between atrioventricular and interventricular delay values and refining both atrioventricular and interventricular delay values together.”).
Regarding claim 5, Saksena further teaches wherein step d) comprises selecting or elaborating pacing settings associated with the most aligned and/or highest base- apex component (Para [0044] “When each set of measurements is obtained, the practitioner again adjusts the programmed atrioventricular interval parameter values to new settings (repeating step 135) and repeats the measurement steps to obtain ventricular ejection fraction, maximum aortic flow velocity, overall aortic flow with an area computation and aortic ejection time values”).  
Regarding claim 7, Saksena further teaches wherein step b) comprises providing velocity, acceleration, displacement or pressure information of a plurality of points in the heart, particularly in the left ventricle, of the subject (Para [0044] “When each set of measurements is obtained, the practitioner again adjusts the programmed atrioventricular interval parameter values to new settings (repeating step 135) and repeats the measurement steps to obtain ventricular ejection fraction, maximum aortic flow velocity, overall aortic flow with an area computation and aortic ejection time values”). 
Regarding claim 16, Saksena a computer product directly loadable in the memory of a digital computer and comprising software code portions for performing the method according to claim 1 (see above rejection for claim 1) when the product is run on a computer (Para [0022] “Connected to the electrical isolation box 51, maybe another data cable 52 which conducts electrical information to a system processor 53” and fig. 3).
Regarding claim 17, Saksena teaches a device for improving pacing settings of a pace maker for a subject (Para [0004] “the present invention enable rapid and systematic optimization of electrical stimulation therapy delivered by an implantable cardiac resynchronization stimulator device in a patient with congestive heart failure using intracardiac echocardiographic measurements”: examiner considers an implantable cardiac resynchronization stimulator device to be a pacemaker and Para [0022] “With the catheter phased array transducer 14 properly positioned within the heart, an ultrasound system” and fig. 1 intra-cardiac echo catheter 13 and array transducer 14 ), comprising: a) a first input for receiving measurements of data relating to the heart of the subject (Para [0040] “Once a baseline state of the patient's heart function has been obtained according to the methods described above, the practitioner can use spectral Doppler ultrasound to measure the aortic flow velocity, the time duration of the aortic ejection, and its maximum velocity (step 125”); b) a second input for receiving a set of pacing settings for the pace maker (Para [0043] “The measurement steps provide measurements of ventricle dimensions which are used to estimate ventricle ejection fraction which is indicative of the heart's function with the initial resynchronization stimulator device settings”); c) a processing unit (Para [0022] “Connected to the electrical isolation box 51, maybe another data cable 52 which conducts electrical information to a system processor 53” and fig. 3); d) an output, characterized in that such processing unit is configured to: estimate hemodynamic forces parameters induced in the heart when the pacing settings are adopted by the pace maker by elaborating such measurements of data (Para [0036] “the change in length of each of the radials 84, 86, 87 can provide information characterizing the instantaneous ejection fraction by monitoring the endocardial wall motion in the direction along each radial. These radials 84, 86, 87 relate to specific anatomic regions of the imaged heart ventricle. The values and relative timing of the regional ejection fractions, which correspond to the various radials 84, 86, 87, can be used to assess the effect of alternative interventions as described herein”: Examiner considers this determination of ejection fraction to be equivalent to estimating hemodynamic forces because the method involves determining the ejection fraction by the endocardial wall motion, which occurs when the heart forcefully contracts to move blood);RESPONSE TO FIRST RESTRICTION REQUIREMENTApplication No. 16/824,874; Group Art Unit 3792#18857914 of 9Attorney Docket No. 008403-000010 select one or more optimal pace settings of the set, or elaborate further pace settings, based on the calculated/input hemodynamic forces parameters (Para [0049] “The final retained atrioventricular and interventricular delay parameters are set in the resynchronization stimulator device, and a set of measurements are conducted to determine the percent increase in aortic flow and the percent improvement in the left ventricular ejection fraction achieved compared to the baseline measurements”); output the selected or elaborated pace setting or settings (Para [0022] “Coupled to the system processor 53 will typically be a monitor 54 for presenting a display 55 of the ultrasound data, and a keyboard 56 and pointing device 57 and/or other human interface device for accepting user commands and data inputs”).  
Regarding claim 18, Saksena further teaches characterized in being provided in combination with a plurality of sensors, particularly micro-probes, capable of detecting velocity, displacement, pressure, acceleration or the like parameters at few points of the heart, particularly the left ventricle of the subject, the first input being connected or connectible to such sensors (Para [0022] “With the catheter phased array transducer 14 properly positioned within the heart, an ultrasound system” and fig. 1 intra-cardiac echo catheter 13 and array transducer 14).
Regarding claim 19, Saksena further teaches characterized in being configured to be interfaced, or provided in combination, with an ultrasound apparatus having at least a probe for acquiring Doppler information of a plurality of points in the heart, particularly the left ventricle, of the subject (Para [0022] “With the catheter phased array transducer 14 properly positioned within the heart, an ultrasound system” and fig. 1 intra-cardiac echo catheter 13 and array transducer 14 and Para [0040] “Once a baseline state of the patient's heart function has been obtained according to the methods described above, the practitioner can use spectral Doppler ultrasound to measure the aortic flow velocity, the time duration of the aortic ejection, and its maximum velocity (step 125”)).  
Regarding claim 22, Saksena teaches a method for improving pacing settings of a pace maker (Para [0004] “the present invention enable rapid and systematic optimization of electrical stimulation therapy delivered by an implantable cardiac resynchronization stimulator device in a patient with congestive heart failure using intracardiac echocardiographic measurements”: examiner considers an implantable cardiac resynchronization stimulator device to be a pacemaker), comprising: e) receiving a set of pacing settings for the pace maker (Para [0043] “The measurement steps provide measurements of ventricle dimensions which are used to estimate ventricle ejection fraction which is indicative of the heart's function with the initial resynchronization stimulator device settings”); f) receiving measurements or fluid mechanics data relating to the heart of a subject for all or part of the pacing settings of the set (Para [0040] “the practitioner can use spectral Doppler ultrasound to measure the aortic flow velocity, the time duration of the aortic ejection, and its maximum velocity (step 125). Methods for measuring aortic flow velocity, the time duration of the aortic ejection and maximum velocity are obtained by measuring the Doppler shift of the ultrasound echoes as is well known in the cardiac ultrasound imaging practice. Other measurements, such as an estimate of the volume of blood ejected, can be used instead of or in addition to these measurements” and Para [0041] “B-mode and M-mode measurements of left ventricular ejection fraction, maximum aortic flow velocity, overall aortic flow with an area computation and an aortic ejection time provide the practitioner with information useful for setting the current timing configuration of the patient's cardiac resynchronization stimulator device”); g) estimating hemodynamic forces by elaborating such measurements or input hemodynamic forces as received (Para [0036] “the change in length of each of the radials 84, 86, 87 can provide information characterizing the instantaneous ejection fraction by monitoring the endocardial wall motion in the direction along each radial. These radials 84, 86, 87 relate to specific anatomic regions of the imaged heart ventricle. The values and relative timing of the regional ejection fractions, which correspond to the various radials 84, 86, 87, can be used to assess the effect of alternative interventions as described herein”: Examiner considers this determination of ejection fraction to be equivalent to estimating hemodynamic forces because the method involves determining the ejection fraction by the endocardial wall motion, which occurs when the heart forcefully contracts to move blood); RESPONSE TO FIRST RESTRICTION REQUIREMENTApplication No. 16/824,874; Group Art Unit 3792#18857915 of 9Attorney Docket No. 008403-000010h) estimating hemodynamic force parameters from the hemodynamic forces (Para [0028] “Then these measurement results are used to estimate the left ventricular ejection fraction (step 120) using the following estimation methods”); i) selecting an optimal pacing setting of the set, or calculating further pace settings, based on the hemodynamic forces parameters as estimated (Para [0049] “The final retained atrioventricular and interventricular delay parameters are set in the resynchronization stimulator device, and a set of measurements are conducted to determine the percent increase in aortic flow and the percent improvement in the left ventricular ejection fraction achieved compared to the baseline measurements”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saksena in view of Itu et al. (US Patent 9,349,178) herein after Itu.
Regarding claim 4, Saksena teaches the method of claim 1 and further teaches wherein step d) is extended into an iterative procedure (Para [0052] “the optimizations can be iterated and interleaved”) comprising: d.1) calculating a new setting as a tentative optimal setting (Para [0046] “After determining the optimal atrioventricular interval, interventricular conduction delay is then optimized as follows”); d.2) adding the new setting to the set of pacing settings (Para [0047] “the flow and ejection fraction measurements described above are repeated with the stimulator device settings adjusted for each set of measurements to an interventricular delay in a sequence of interventricular delays ranging preferably from about 0 to about 120 milliseconds in increments of about 5 to about 10 milliseconds (step 175).”); d.3) receiving measurements or fluid mechanics data relating to such new setting (Para [0047] “Additionally, measurements are taken with the interventricular delay set so the left ventricle precedes the right ventricle and/or so the right ventricle precedes the left ventricle. At each delay value in the range, the specific delay is associated with the flow and ejection measurement values, such as noted by the practitioner or stored in memory as a linked data set”); d.4) estimating hemodynamic force parameters for the new setting by elaborating measurements for the new setting or input hemodynamic forces parameters as received for the new setting (Para [0048] “As the flow and ejection measurements are taken at each interval setting of the interventricular delay (note that steps 150 through 165 repeat the measurements taken in steps 110 through 125), the optimal flow and ejection measurements so far and the associated delay parameter are retained (step 170).”); d.5) improve selection of an optimal pacing setting, or calculating further pace settings, based on the new hemodynamic forces parameters as estimated (Para [0049] “The final retained atrioventricular and interventricular delay parameters are set in the resynchronization stimulator device, and a set of measurements are conducted to determine the percent increase in aortic flow and the percent improvement in the left ventricular ejection fraction achieved compared to the baseline measurements (step 190).”), but does not explicitly teach repeat from steps d.1 until optimization of a cost function based on one or more parameters with a stop criteria based on a minimal variation in the value of the optimized parameters.
However, in a similar data driven hemodynamic determination system, Itu discloses d.6) repeat from steps d.1 until optimization of a cost function based on one or more parameters with a stop criteria based on a minimal variation in the value of the optimized parameters (Column 34 lines 39-45 “Additionally, a cost function may be used for which different weights may be attached to different intervals of values of the ground-truth quantity. To achieve high classification accuracy, the values closer to the clinical cut-off point may have a larger weight than the values further away from the cut-off (e.g., in case of FFR, the interval 0.7-0.9 may have a larger weight than value outside of this range)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Saksena to further include a repeat from steps d.1 until optimization of a cost function based on one or more parameters with a stop criteria based on a minimal variation in the value of the optimized parameters as disclosed by Itu as a way to achieve high classification accuracy of the values (Itu column 34 lines 41-42).
Claims 6, 8-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saksena in view of Georgescu et al. (US 2016/0228190 A1) herein after Georgescu.
Regarding claim 6, Saksena teaches the method of claim 1 but does not explicitly disclose wherein step c) comprises estimating one or more parameters selected from group comprising: the ratio between the transversal and longitudinal components of a spatially averaged hemodynamic force, the entity of the longitudinal force, the center of application of a hemodynamic force, the torque given by a hemodynamic force.
However, in a similar medical system for hemodynamic quantification, Georgescu discloses estimating one or more parameters selected from group comprising: the ratio between the transversal and longitudinal components of a spatially averaged hemodynamic force, the entity of the longitudinal force, the center of application of a hemodynamic force, the torque given by a hemodynamic force (Para [0050] “In act 66, the left heart anatomical model 56 is temporally registered with the valve flow 62, 64. Where the valve flow 62, 64 and anatomy are based on a same scan, such as interleaving scan, then the results are temporally registered. In other embodiments, interpolation or other technique is used to temporally register the cardiac cycle associated with the anatomy model 56 with the cardiac cycle associated with the valvular flow 62, 64. The registered anatomical and flow provide a left heart complete model 68”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Saksena to further include estimating one or more parameters selected from group comprising: the ratio between the transversal and longitudinal components of a spatially averaged hemodynamic force, the entity of the longitudinal force, the center of application of a hemodynamic force, the torque given by a hemodynamic force as disclosed by Georgescu as a way to provide a complete heart model for more targeted treatment or more accurate diagnosis.
Regarding claim 8, Saksena teachers the method of claim 1, but does not explicitly teach wherein step b) comprises providing pressure information of a plurality of points in the left ventricle of the subject and step c) comprises transforming the pressure information into a pressure difference or gradient field inside the left ventricle.
However, Georgescu discloses providing pressure information of a plurality of points in the left ventricle of the subject (Para [0086] “For example, the pressure values are displayed. The metric may be derived as a function of the hemodynamic parameter”), transforming the pressure information into a pressure difference or gradient field inside the left ventricle (Para [0086] “For example, a map of range of pressure variation or pressure gradient is displayed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Saksena to further include wherein step b) comprises providing pressure information of a plurality of points in the left ventricle of the subject and step c) comprises transforming the pressure information into a pressure difference or gradient field inside the left ventricle as disclosed by Georgescu as a way to provide a complete heart model for more targeted treatment or more accurate diagnosis.
Regarding claims 9 and 12, Saksena teaches the method of claim 1, but does not explicitly teach wherein step b) comprises providing acceleration or position information of a plurality of points in the left ventricle of the subject and step c) comprises transforming the acceleration/position information into velocity information by time integration/derivation and evaluating pressure gradients from such velocities; wherein the integration of the Navier-Stokes equation is performed with numerical quadrature techniques.
However, Georgescu discloses comprises providing acceleration or position information of a plurality of points in the left ventricle of the subject (Para [0020] “Imaging is combined with computational modeling and routine clinical measurements (e.g., heart rate and cuff pressures) to provide cardiac hemodynamic parameters like pressure-volume (PV) loop” and Para [0021] “In one embodiment, a fast-personalization lumped-parameter hemodynamics (LPH) model for the left side circulatory system (e.g., pulmonary veins, left heart, and systemic circulation) is combined with a full 3D+time left heart hemodynamics circulation engine”), and step c) comprises transforming the acceleration/position information into velocity information by time integration/derivation and evaluating pressure gradients from such velocities (Para [0074] “Any hemodynamic parameter may be quantified. For example, the 3D CFD solves for a pressure, velocity, or pressure and velocity field over three dimensions. The biomarkers, which may be related with such pressure and/or velocity information, indicate performance of the heart. The 3D CFD model 15 allows computation of the hemodynamics at any location, such as at each of a plurality of locations within the heart in a regular 3D grid or along tissue (e.g., heart wall and/or valve leaflets).”) by integrating the Navier Stokes equation (Para [0075] “The 3D CFD model 15 quantifies hemodynamics using the Navier-Stokes partial differential equations”); wherein the integration of the Navier-Stokes equation is performed with numerical quadrature techniques (Para [0075] “The 3D CFD model 15 quantifies hemodynamics using the Navier-Stokes partial differential equations…The 3D Navier-Stokes equations describe the momentum and mass conservation for fluid flow inside the heart and are supplied by boundary conditions using a 1-way fluid-structure interaction (FSI) strategy. This strategy includes computing the boundary velocities from cardiac wall segmented kinematics, and imposing the boundary velocities as velocity boundary conditions for the Navier-Stokes equations…The equations are solved numerically, for example by using the fractional step combined with an approximate projection method for the pressure”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Saksena to further include wherein step b) comprises providing acceleration or position information of a plurality of points in the left ventricle of the subject and step c) comprises transforming the acceleration/position information into velocity information by time integration/derivation and evaluating pressure gradients from such velocities; wherein the integration of the Navier-Stokes equation is performed with numerical quadrature techniques a disclosed by Georgescu as a way to provide a complete heart model for more targeted treatment or more accurate diagnosis.

    PNG
    media_image1.png
    54
    293
    media_image1.png
    Greyscale
Regarding claims 10 and 11, Saksena teaches the method of claim 1, but does not explicitly teach wherein step b) comprises providing the velocity at a plurality of points inside the cardiac chamber and step c) comprises evaluating pressure gradients from such velocities by integrating the Navier Stokes equation; wherein, from the velocity measurement in the mitral jet (VMv), the diastolic pressure gradient (Ap) is estimated by integrating, from the basal point to a point at the apex having a substantially null velocity, assuming a linear spatial variation in velocity, the equation: RESPONSE TO FIRST RESTRICTION REQUIREMENT Application No. 16/824,874; Group Art Unit 3792#18857913 of 9Attorney Docket No. 008403-000010where H is the height of the ventricle and p is blood density. 
However, Georgescu discloses providing the velocity at a plurality of points inside the cardiac chamber (Para [0021] “The LPH model computes the left ventricular PV loop, while the computational flow dynamics (CFD) model uses the segmented geometry and the LPH provided pressure curves to generate 3D+time velocity and/or pressure maps inside the left ventricle”) evaluating pressure gradients from such velocities by integrating the Navier Stokes equation (Para [0074] “Any hemodynamic parameter may be quantified. For example, the 3D CFD solves for a pressure, velocity, or pressure and velocity field over three dimensions. The biomarkers, which may be related with such pressure and/or velocity information, indicate performance of the heart.” and Para [0075] “The 3D CFD model 15 quantifies hemodynamics using the Navier-Stokes partial differential equations”); wherein, from the velocity measurement in the mitral jet (VMv) (Para [0047] “In the left heart embodiment, the flows across the atrial valve and mitral valve are estimated”), the diastolic pressure gradient (Ap) is estimated (Para [0070] “To solve the system of equations, the dogleg trust region method is used, but other solutions may be used. The objectives of the parameter estimation method are formulated in option 1 based on the systolic and diastolic pressures, and on the ejection fraction”) by integrating, from the basal point to a point at the apex having a substantially null velocity, assuming a linear spatial variation in velocity, the equation: RESPONSE TO FIRST RESTRICTION REQUIREMENT Application No. 16/824,874; Group Art Unit 3792#18857913 of 9Attorney Docket No. 008403-000010where H is the height of the ventricle and p is blood density (Para [0075] “The 3D Navier-Stokes equations describe the momentum and mass conservation for fluid flow inside the heart and are supplied by boundary conditions using a 1-way fluid-structure interaction (FSI) strategy. This strategy includes computing the boundary velocities from cardiac wall segmented kinematics, and imposing the boundary velocities as velocity boundary conditions for the Navier-Stokes equations…The equations are solved numerically, for example by using the fractional step combined with an approximate projection method for the pressure”).  

    PNG
    media_image1.png
    54
    293
    media_image1.png
    Greyscale
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Saksena to further include wherein step b) comprises providing the velocity at a plurality of points inside the cardiac chamber and step c) comprises evaluating pressure gradients from such velocities by integrating the Navier Stokes equation; wherein, from the velocity measurement in the mitral jet (VMv), the diastolic pressure gradient (Ap) is estimated by integrating, from the basal point to a point at the apex having a substantially null velocity, assuming a linear spatial variation in velocity, the equation: RESPONSE TO FIRST RESTRICTION REQUIREMENT Application No. 16/824,874; Group Art Unit 3792#18857913 of 9Attorney Docket No. 008403-000010where H is the height of the ventricle and p is blood density as disclosed by Georgescu as a way to provide a complete heart model for more targeted treatment or more accurate diagnosis.
Regarding claim 13, Saksena teaches the method of claim 1, and further teaches wherein step b) comprises providing bi-dimensional or tri-dimensional Doppler ultrasound information of the left ventricle of the subject (Para [0024] “Scanning the ultrasound energy through a field of regard 15 generates a two-dimensional (2D) image of the heart, examples of which are shown in FIGS. 4 and 5”. After a 2D scan is obtained, the catheter phased array transducer is rotated and another 2D image obtained, so that most of the endocardial surface of the ventricle (left or right) can be imaged), but does not explicitly teach step c) comprises transforming the Doppler ultrasound information into a multidimensional velocity field and calculating from the multidimensional velocity field a pressure gradient field inside the left ventricle.
However, Georgescu discloses transforming the Doppler ultrasound information into a multidimensional velocity field (Para [0040] “the practitioner can use spectral Doppler ultrasound to measure the aortic flow velocity, the time duration of the aortic ejection, and its maximum velocity (step 125). Methods for measuring aortic flow velocity, the time duration of the aortic ejection and maximum velocity are obtained by measuring the Doppler shift of the ultrasound echoes as is well known in the cardiac ultrasound imaging practice”) and calculating from the multidimensional velocity field a pressure gradient field inside the left ventricle (Para [0086] “The metric is the hemodynamic parameter or information derived from the hemodynamic parameter. For example, the pressure values are displayed. The metric may be derived as a function of the hemodynamic parameter. For example, a map of range of pressure variation or pressure gradient is displayed”).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Saksena to further include step c) comprises transforming the Doppler ultrasound information into a multidimensional velocity field and calculating from the multidimensional velocity field a pressure gradient field inside the left ventricle as disclosed by Georgescu as a way to provide a complete heart model for more targeted treatment or more accurate diagnosis.
Regarding claim 20, Saksena teaches the device of claim 17, and further teaches characterized in being configured to be interfaced, or provided in combination, with an echographic apparatus having at least a probe for acquiring two-dimensional or three-dimensional echographic images of the heart of the subject (Para [0022] “With the catheter phased array transducer 14 properly positioned within the heart, an ultrasound system” and fig. 1 intra-cardiac echo catheter 13 and array transducer 14), but does not explicitly disclose the processing unit being configured to evaluate the dynamics of the endocardial border and the flux of momentum across the mitral and aortic valves of the subject 
However, Georgescu discloses the processing unit being configured to evaluate the dynamics of the endocardial border and the flux of momentum across the mitral and aortic valves of the subject (Para [0029] “The aortic valve plane is imaged and defined using edge-seeking algorithms to complete the delineation of the cavity enclosing the blood flow. In particular, these images are obtained for the end-diastolic and end-systolic portions of the cardiac cycle, FIGS. 4, 5, thereby measuring the dimensions and contours of the ventricle walls at the instances of maximum (FIG. 4) and minimum volume (FIG. 5)” and Para [0032] “Ventricle ejection fraction can be estimated based on linear dimensional measurements of the ventricle without calculating the volume of the ventricle. In this embodiment, the long axis 80 of the left ventricle 3 is defined from the mid point 81 of the aortic valve plane 82 to the left ventricular apex 83, as illustrated in FIG. 6. Similarly, the long axis 90 of the right ventricle 2 is defined from the mid plane 91 of the tricuspid of the pulmonic valve plane 92 to the right ventricular apex 93”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Saksena to further include the processing unit being configured to evaluate the dynamics of the endocardial border and the flux of momentum across the mitral and aortic valves of the subject as disclosed by Georgescu as a way to provide a complete heart model for more targeted treatment or more accurate diagnosis.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saksena in view of Georgescu and Taylor (US 2012/0041318 A1).
Regarding claims 14 and 15, Saksena teaches the method of claim 1, but does not explicitly teach wherein step b) comprises providing the dynamics of the endocardial border and flux of momentum across the mitral and aortic valves of the subject and step c) comprises calculating hemodynamic forces as those required to balance the flux of momentum across the mitral and aortic valves and the force absorbed by the myocardium; wherein single measure parameters are obtained from a norm of the hemodynamic force, from the infinite-norm or peak value to the 2- norm or root-mean-square value, evaluated during the entire cardiac cycle or specified intervals, like systole or diastole or portions/combinations thereof.
However, Georgescu discloses providing the dynamics of the endocardial border and flux of momentum across the mitral and aortic valves of the subject (Para [0029] “The aortic valve plane is imaged and defined using edge-seeking algorithms to complete the delineation of the cavity enclosing the blood flow. In particular, these images are obtained for the end-diastolic and end-systolic portions of the cardiac cycle, FIGS. 4, 5, thereby measuring the dimensions and contours of the ventricle walls at the instances of maximum (FIG. 4) and minimum volume (FIG. 5)” and Para [0032] “Ventricle ejection fraction can be estimated based on linear dimensional measurements of the ventricle without calculating the volume of the ventricle. In this embodiment, the long axis 80 of the left ventricle 3 is defined from the mid point 81 of the aortic valve plane 82 to the left ventricular apex 83, as illustrated in FIG. 6. Similarly, the long axis 90 of the right ventricle 2 is defined from the mid plane 91 of the tricuspid of the pulmonic valve plane 92 to the right ventricular apex 93”), wherein single measure parameters are obtained from a norm of the hemodynamic force, from the infinite-norm or peak value to the 2- norm or root-mean-square value, evaluated during the entire cardiac cycle or specified intervals, like systole or diastole or portions/combinations thereof (Para [0050] “In act 66, the left heart anatomical model 56 is temporally registered with the valve flow 62, 64. Where the valve flow 62, 64 and anatomy are based on a same scan, such as interleaving scan, then the results are temporally registered. In other embodiments, interpolation or other technique is used to temporally register the cardiac cycle associated with the anatomy model 56 with the cardiac cycle associated with the valvular flow 62, 64. The registered anatomical and flow provide a left heart complete model 68”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Saksena to further include wherein step b) comprises providing the dynamics of the endocardial border and flux of momentum across the mitral and aortic valves of the subject; wherein single measure parameters are obtained from a norm of the hemodynamic force, from the infinite-norm or peak value to the 2- norm or root-mean-square value, evaluated during the entire cardiac cycle or specified intervals, like systole or diastole or portions/combinations thereof as disclosed by Georgescu as a way to provide a complete heart model for more targeted treatment or more accurate diagnosis.
Furthermore, Taylor discloses in a similar patient specific blood flow monitoring system  calculating hemodynamic forces as those required to balance the flux of momentum across the mitral and aortic valves and the force absorbed by the myocardium (Para [0310] “The method 920 may include performing a biomechanical analysis 940 using the hemodynamic model 932 by computing a pressure 906 (FIG. 33) and shear stress 908 (FIG. 33) acting on a plaque luminal surface due to hemodynamic forces at various physiological states, such as rest, varying levels of exercise or exertion, etc. (step 942). The pressure 906 and shear stress 908 may be calculated based on information from the hemodynamic model 932, e.g., blood pressure and flow”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Saksena in view of Georgescu to further include calculating hemodynamic forces as those required to balance the flux of momentum across the mitral and aortic valves and the force absorbed by the myocardium as disclosed by Taylor as a way to provide a patient specific model of blood flow in the heart which would aide in diagnosis of a current condition and aide in determining the best treatment plan. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792